Citation Nr: 0902657	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  05-22 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post 
traumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1965 
to September 1967.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2004 rating decision.

In January 2006, the veteran indicated that he wanted to file 
a service connection claim for diabetes due to Agent Orange 
exposure.  This matter has not been developed or certified 
for appeal and is not inextricably intertwined with the issue 
now before the Board.  Therefore, it is referred to the RO 
for appropriate action.

Resolution of the veteran's TDIU claim is inextricably 
intertwined with the adjudication of his PTSD claim.  As 
such, consideration of the TDIU claim is deferred, pending 
completion of the development ordered in this remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In June 2007, the Board remanded the veteran's claim to 
obtain a VA examination of his PTSD.  Following the 
examination, the AMC issued a supplemental statement of the 
case in October 2007, indicating that the veteran's claim of 
entitlement to a rating in excess of 50 percent for PTSD was 
granted (and it appears that a 70 percent rating was 
assigned, although this was not specifically stated).  
However, no rating decision promulgating this apparent grant 
and assigning an effective date has been associated with the 
veteran's claims file.  

The Board also notes that consideration of staged ratings is 
appropriate for an increased rating claim.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Because no effective 
date has been assigned for the increased rating that 
apparently was granted, the Board is unable to determine 
whether staged ratings are warranted.  

As such, a rating decision should be issued.

Accordingly, the case is REMANDED for the following action:

Issue a rating decision that specifies the 
level of increase(s) and the effective 
date(s) of any increase(s) that were 
described in the October 2007 supplemental 
statement of the case.  Then after 
undertaking any additional procedural 
action as may be indicated, the case 
should be returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

